[Cite as In re Application of Tilson, 128 Ohio St. 3d 341, 2011-Ohio-551.]




                            IN RE APPLICATION OF TILSON.
   [Cite as In re Application of Tilson, 128 Ohio St. 3d 341, 2011-Ohio-551.]
Attorneys at law — Character and fitness of candidate for admission to the bar —
        Failure to comply with contract with the Ohio Lawyers Assistance
        Program — Application disapproved.
  (No. 2010-1703 — Submitted January 4, 2011 — Decided February 15, 2011.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 457.
                                  __________________
        Per Curiam.
        {¶ 1} Jason Raymond Tilson of Gahanna, Ohio, received his M.B.A.
from the Ohio State University Fisher College of Business in June 2008 and his
J.D. from the Moritz College of Law in June 2009. He has applied to register as a
candidate for admission to the Ohio bar and has filed an application to take the
Ohio bar examination administered in February 2010. Based upon the applicant’s
two convictions for operating a vehicle under the influence of alcohol (“OVI”)
and his failure to comply with the terms of his contract with the Ohio Lawyers
Assistance Program (“OLAP”), the Board of Commissioners on Character and
Fitness recommends that we disapprove the applicant’s current application but
permit him to apply for the July 2011 bar examination. We accept the board’s
findings of fact and recommendation.
                                Summary of Proceedings
        {¶ 2} In January 2010, the admissions committee of the Columbus Bar
Association recommended that the applicant’s character, fitness, and moral
qualifications to practice law be approved. The applicant was not permitted to
take the February 2010 bar examination, however, because the board did not
                            SUPREME COURT OF OHIO




submit final approval of his character and fitness. Instead, the board exercised its
investigatory authority sua sponte to review the applicant’s (1) 2007 honor code
violation in an M.B.A. class, (2) neglect of his financial obligations and 2008
bankruptcy, and (3) alcohol abuse. See Gov.Bar R. I(10)(B)(2)(e).
       {¶ 3} A panel of the board conducted a formal hearing. The applicant
testified that on the advice of counsel, he had entered into an OLAP contract
following his 2008 arrest for OVI, which enabled him to obtain a favorable
sentence for that offense. The OLAP contract required him to refrain from using
alcohol or drugs, to attend 90 Alcoholics Anonymous meetings within 90 days,
and to attend at least three meetings per week for the remainder of the two-year
contract. The applicant, however, attended approximately one meeting per week
after the first 90 days and failed to keep a log of that attendance. He claimed that
he stopped attending meetings regularly because he was “not getting anything out
of it.” Realizing that noncompliance with his OLAP contract could affect his
application for admission to the bar, he agreed to extend the contract for an
additional year, to June 2011, but made no effort to comply with its terms. He
also admitted that he continued to consume alcohol.
       {¶ 4} Citing the applicant’s 2006 and 2008 convictions for OVI and his
failure to comply with his OLAP contract, the panel recommended that the
applicant’s character and fitness be disapproved and that he be permitted to apply
for the February 2011 bar examination.
       {¶ 5} The board agreed that the applicant should be disapproved but
recommended that he be permitted to apply for the July 2011 bar examination,
provided that he submit to a full character and fitness investigation by the
appropriate bar association admissions committee.
                                   Disposition
       {¶ 6} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral




                                         2
                                January Term, 2011




qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3).
“A record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of
the applicant.” Id.
       {¶ 7} In determining that the applicant has not proved that he possesses
the requisite character, fitness, and moral qualifications, the board focused upon
evidence of the applicant’s existing and untreated alcohol dependency.            See
Gov.Bar R. I(11)(D)(3)(b). The evidence demonstrates that the applicant has had
two OVI convictions in the past five years. Although he entered into an OLAP
contract to address his difficulties with alcohol, he has not complied with even the
most basic term of that contract, which requires him to “[t]otally refrain from the
use of all mood altering substances, including alcohol.” Although he attended
Alcoholics Anonymous meetings for a time, he failed to keep a regular log of that
attendance, failed to achieve his attendance goals after the first 90 days, and
stopped making required weekly telephone calls to the OLAP office. Moreover,
he has failed to submit any evidence that he has sought an evaluation or treatment
recommendation from any of the treatment centers recommended by OLAP, let
alone that he has followed any treatment recommendation.             In light of the
applicant’s failure to follow through with his commitment to the OLAP program
and prove that he has overcome his problems with alcohol, his claims that he has
“grown up” and learned from his mistakes ring hollow.
       {¶ 8} Based upon the foregoing, we agree that the applicant has failed to
prove that he currently possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law. Therefore, we disapprove his
application to take the bar exam at this time. The applicant may apply to take the




                                          3
                            SUPREME COURT OF OHIO




July 2011 bar examination, and in doing so shall submit to a full character and
fitness investigation by the appropriate bar association admissions committee.
                                                           Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Jason Raymond Tilson, pro se.
       William A. Reddington, for the Columbus Bar Association.
                           ______________________




                                        4